DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 06/12/2020 are accepted.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method comprising: receiving Near-Field sensor data and Far-Field sensor data from one or more sensors configured with respect to a gas production and distribution environment, the sensor data associated with a gas being emitted from an emission source; filtering the received sensor data; determining gas concentration data associated with the gas emission; determining an emission rate corresponding to the gas emission; generating emission data corresponding to the gas emission, the emission date including the determined emission rate and one or more source locations associated with the gas emission; and providing the emission data.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claims 11 and 20.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, claim 11 is a system claim and claim 20 is a computer program product claim.
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “filtering the received sensor data…” (See, for example, FIG. 1; ¶28, of the instant specification), “determining gas concentration data associated with the gas emission…” (See, for example, FIGS. 1-2A; ¶28, ¶36, of the instant specification), “determining an emission rate…” (See, for example, FIGS. 3B-4; ¶¶47-49, of the instant specification), and “generating emission data…” (See, for example, FIG. 1; ¶21; FIG. 5; ¶69, of the instant specification), each of which comprises the judicial exception of a mathematical process.
Similar limitations comprise the abstract ideas of claims 11 and 20. 
What remains of the claimed method are merely generic hardware, “one or more sensors” (See, for example, FIG. 1B; ¶29, of the instant specification), and a generic “gas production and distribution environment” (See, for example, FIG. 1; ¶21, of the instant specification).  The claimed method additionally includes a generic data receiving step “receiving Near-Field sensor data and Far-Field sensor data…” (See, for example, FIG. 1; ¶28, of the instant specification), which is set forth at a highly generic level, and where the generic hardware and data receiving step comprise insignificant extra-solution activity(ies).  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  The claimed method additionally includes a generic data output step of “providing the emission data…” (See, for example, FIG. 5; ¶70, of the instant specification), which is set forth at a highly generic level, and which comprises an insignificant extra-solution (post-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  
Similar limitations comprise the abstract ideas of claims 11 and 20. 
Additionally regarding claims 11 and 20, claim 11 additionally recites “a first computing device,” “a data processor,” “a memory,” “a second computing device,” “a network,” and “a display” (See, for example, FIG. 6; ¶¶71-78, of the instant specification).  Claim 20 recites similar computing components, as well as generic computer software “program instructions” (See, for example, FIG. 6; ¶¶71-78, of the instant specification).  However the recited computing components, computer hardware, and computer software, are merely generic computer hardware and generic computer software, each of which is set forth at a highly generic level, and where each of which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the provided emission data.
Under Step 2B, since the only steps outside the judicial exception are generic computer hardware and software, and generic data gathering and data processing steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claims 11 and 20, does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-10 and 12-19, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall (U.S. Patent Publication No. 2017 /0193790 A1); in view of Berry (European Patent Application 3 460 424A1); and further in view of Nottrott (U.S. Patent 10,962,437 B1).
Regarding claim 1, Cornwall teaches a method (Cornwall: Abstract [“A method of gas detection…”]) comprising:
receiving sensor data from one or more sensors configured with respect to an environment description (Cornwall: ¶13 [“…discloses gas leak detection applications in a communication system environment that may provide swift pin-pointing of a location of a gas leak as well as other information…”]; FIG. 1, ¶15 [“Network nodes may include nodes 106-114, which may include, for example, endpoint devices such as utility meters or other devices that may comprise sensors, actuators, etc. (e.g., gas sensing devices).”]), the sensor data associated with a gas being emitted from an emission source (Cornwall: FIG. 2, ¶17 [“…a flow diagram of an example gas leak detection process 200 from the perspective of a gas sensing device (e.g., devices 106-114), according to embodiments.  At 202, a detected concentration amount (e.g., in parts per million (ppm) or as a percentage of the surrounding air) of a particular gas (e.g., methane) may be received from a gas sensor associated with the gas sensing device.”]; FIG. 5, ¶20 [“…a flow diagram of an example leak location determination process 500 from the perspective of a data collection device…”]);
filtering the received sensor data (Cornwall: FIG. 2, ¶17 [“…a detected concentration amount may be alternatively measured and/or presented as a percentage of the Lower Explosive Level (LEL) of the gas, at which 100% LEL is an amount at which there will be an explosion if a spark is present, and at about 10% LEL, the measured gas concentration may be considered great enough to indicate presence of the gas with a need to alarm and/or prompt an investigation.) At 204, it may be determined whether the detected concentration is greater than a predetermined threshold. For example, for methane, which may ignite at 5%, the predetermined threshold may be set at a value lower than 5% (e.g., 0.5% or 5000 ppm). If the detected concentration is greater than the threshold, at 212, an alarm may be sent to a data collection device…”]);
determining gas concentration data associated with the gas emission (Cornwall: FIG. 2, ¶17 {See above.});
determining an emission rate corresponding to the gas emission (Cornwall: FIG. 3, ¶18 [“…the gas sensing device may track a rate that the concentration of the gas is increasing or decreasing.”]; FIG. 7, ¶24 [“…an example leak rate tracking process 700 from the perspective of a data collection device, according to embodiments. Process 700 begins from block 408 of process 400 of FIG. 4. At 702, a rate that the detected concentration of the gas at the alarming sensing device is increasing or decreasing may be tracked, or received from the alarming sensing device.”]);
generating emission data corresponding to the gas emission, the emission date including the determined emission rate and one or more source locations associated with the gas emission (Cornwall: FIGS. 6A-6B, ¶21 [“…if triangulation is used based on the shown data, and taking the wind into account, the results of the triangulation analysis may indicate that a gas leak may be occurring in the vicinity of houses 648, 650, and 652, for example. As can be seen in FIG. 6A, house 654 is not showing a reading. This may be because there is no gas sensing device at that location, or it may indicate that the gas sensing device at that location is faulty or not operational. Thus, while gas concentration map 646 may primarily be used to pinpoint a location of a possible gas leak…”]; FIG. 2, ¶17; FIG. 3, ¶18; FIG. 5, ¶20; FIG. 7, ¶24 {See above.}); and
providing the emission data (Cornwall: FIG. 9; ¶¶33-34 [“Output devices may provide or present information to a user. Output devices may include, for example, display devices…”]).
However, Cornwall is silent as to explicitly teaching receiving Near-Field sensor data and Far-Field sensor data from one or more sensors configured with respect to a gas production and distribution environment.
Berry, in an analogous art, is directed to a sensor system for monitoring the mechanical condition of a machine (Berry: Abstract.)  Therein, Berry discloses a plurality of sensors which comprise at least one near-field sensor configured to detect a physical property of a machine and at least one corresponding far-field sensor configured to detect the same physical property of the ambient environment (Berry: FIG. 1, ¶41 [“…thermal sensor comprises two analog thermometers 65, 70. The thermometers are positioned such that thermometer 65 can make contact with the exterior surface of a UUT and thus act as a near-field thermal sensor, while thermometer 70 can make contact with the ambient environment, and thus act as a far-field thermal sensor. This configuration of the thermometers 65, 70 enables the processor 5 to distinguish between the temperature of a UUT and the temperature of the ambient environment…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing near-field and far- field sensors for generating near-field and far- field sensor data, disclosed by Berry, into Cornwall, with the motivation and expected benefit of receiving sensor data from near-field and far- field sensors to determine an emission rate associated with an emission leak emanating from an emission source.  This method for improving Cornwall was within the ordinary ability of one of ordinary skill in the art based on the teachings of Berry.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Cornwall and Berry to obtain the invention as specified in claim 1.
However, Cornwall, in view of Berry, is silent as to explicitly teaching a gas production and distribution environment.
Nottrott, in a similar field of endeavor, discloses detecting gas leaks such as methane leaks in a centralized area (Nottrott: Abstract.).  Therein, Nottrott discloses gas sensing devices in a centralized area, such as a gas production and distribution environment (Nottrott: col 35, ln 29-35 [“T The distance scale parameter can also be determined from GIS data which encodes the location of individual infrastructure components that may leak. For example, in the application of monitoring leaks on well heads at a natural gas production facility…”]; col 46, ln 13-16 [“…in the application of monitoring leaks on well heads at a natural gas production facility, the spacing of well heads on well pad defines the distance scale for the clustering algorithm.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of utilizing data from near-field and far- field sensors to determine an emission rate associated with an emission leak emanating from an emission source, in a critical environment, such as a gas production and distribution environment, disclosed by Nottrott, into Cornwall, as modified by Berry, with the motivation and expected benefit of the motivation and expected benefit of receiving sensor data from near-field and far- field sensors which are strategically deployed at predetermined locations throughout a gas production and distribution environment and to determine an emission rate associated with an emission leak emanating from an emission source or periodic vent gas emissions associated with specific equipment.  This method for improving Cornwall, as modified by Berry, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nottrott.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Cornwall and Berry and Nottrott to obtain the invention as specified in claim 1.
Regarding claims 11 and 20, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
Additionally regarding claims 11 and 20, Cornwall further discloses a first computing device, including a data processor and a memory storing computer-readable instructions, and a second computing device coupled to the first computing device via a network, the second computing device including a display configured to present the emission data via the display (Cornwall: FIGS. 7-9; ¶¶25-33 [“…the terms software and firmware, as used herein, refer to a computer program product including at least one computer readable medium having computer program logic, such as computer-executable instructions, stored therein to cause a computer system to perform one or more features…An example of a transitory computer readable medium may be a digital signal transmitted over a radio frequency or over an electrical conductor, through a local or wide area network, or through a network such as the Interne Output devices may provide or present information to a user…Output devices may include, for example, display devices…”]).

Regarding claim 2, Cornwall, in view of Berry and Nottrott, teach all limitations from the parent claim 1 as shown above.  Nottrott discloses determining an emission rate includes providing gas concentration data as an input to a Near-Field dispersion model (Nottrott: FIG. 9, col 9, ln 34, to col 10, ln 40 [“There are multiple possible models that describe the propagation of a gas leak as a plume through the atmosphere. One well-validated physical model for a plume (Gifford, F. A., 1959. "Statistical properties of a fluctuating 50 plume dispersion model". …”] {Including Eqns. 1-2.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing gas concentration data as an input to a Near-Field dispersion model, disclosed by Nottrott, into Cornwall, as modified by Berry and Nottrott, with the motivation and expected benefit of quickly and accurately determining the emission rate and location of an emission leak.  This method for improving Cornwall, as modified by Berry and Nottrott, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nottrott.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Cornwall and Berry and Nottrott to obtain the invention as specified in claim 2.
Regarding claim 12, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Cornwall, in view of Berry and Nottrott, teach all limitations from the parent claim 2 as shown above.  Nottrott discloses determining an emission rate further includes receiving Far-Field wind data as an input to a Near-Field dispersion model (Nottrott: FIG. 9, col 9, ln 34, to col 10, ln 40 [“…Gaussian distribution in the spatial dimensions transverse to the wind direction, or (for a ground level source), the concentration c (x, y, z) at a distance x downwind, y crosswind…”] {Including Eqns. 1-2.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving Far-Field wind data as an input to a Near-Field dispersion model, disclosed by Nottrott, into Cornwall, as modified by Berry and Nottrott, with the motivation and expected benefit of receiving Far-Field wind data as well as sensor location shape factors associated with objects within the gas production and distribution environment which may be located in proximity of the Near-Field or Far-Field sensor installations for quickly and accurately determining the emission rate and location of an emission leak.  This method for improving Cornwall, as modified by Berry and Nottrott, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nottrott.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Cornwall and Berry and Nottrott to obtain the invention as specified in claim 3.
Regarding claim 13, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Cornwall, in view of Berry and Nottrott, teach all limitations from the parent claim 2 as shown above.  Nottrott discloses determining sensor location shape factors and providing the sensor location shape factors as an input to the Near-Field dispersion model (Nottrott: FIG. 23, col 19, ln 58, to col 20, ln 20 [“…an uncertainty in determined peak position is determined and represented graphically as described below. FIG. 20 shows an exemplary dual-zone search area indicator 478 that includes an angular indicator 78 reflecting wind variability and/or measurement uncertainty as described above, and a central positional uncertainty indicator 499 reflecting an uncertainty in the geospatially-referenced position determined to be associated with a peak event. Positional uncertainty indicator 499 may have a rounded shape, e.g. a circle or an ellipse centered at the determined event location.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining sensor location shape factors and providing the sensor location shape factors as an input to the Near-Field dispersion model, disclosed by Nottrott, into Cornwall, as modified by Berry and Nottrott, with the motivation and expected benefit of utilizing sensor location shape factors associated with objects within the gas production and distribution environment for quickly and accurately determining the emission rate and location of an emission leak in a gas production and distribution environment.  This method for improving Cornwall, as modified by Berry and Nottrott, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nottrott.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Cornwall and Berry and Nottrott to obtain the invention as specified in claim 4.
Regarding claim 14, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.
Regarding claim 6, Cornwall, in view of Berry and Nottrott, teach all limitations from the parent claim 1 as shown above.  Nottrott discloses Near-Field sensor data generated by a Near-Field sensor including a wind sensor and a gas sensor and the Far-Field sensor data is generated by at least one Far-Field sensor included in the one or more sensors, the Far-Field sensor including a wind sensor and a gas sensor (Nottrott: FIGS. 1, 4; col 5, ln 10-34; to col 6, ln 28-55 [“Wind measurement device 32 may include a wind anemometer and a wind direction detector…a gas measurement device and wind measurement device.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of generating Near-Field sensor data by at least one Near-Field sensor and generating Far-Field sensor data by the Far-Field sensor including a wind sensor and a gas sensor, disclosed by Nottrott, into Cornwall, as modified by Berry and Nottrott, with the motivation and expected benefit of quickly and accurately determining the emission rate and location of an emission leak in a gas production and distribution environment.  This method for improving Cornwall, as modified by Berry and Nottrott, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nottrott.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Cornwall and Berry and Nottrott to obtain the invention as specified in claim 6.
Regarding claim 16, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Cornwall, in view of Berry and Nottrott, teach all limitations from the parent claim 6 as shown above.  Cornwall discloses the Far-Field sensor is positioned at a height of 4 to 8 feet above the ground (Cornwall: FIG. 6; ¶23 [“While gas concentration maps 646 and 656 may be used by both a data collection device 116 (e.g., located at a central office) and/or a mobile data collection device 118 (e.g., a mobile or handheld device used by a field technician)…”] {As most human users have a height of 4 to 8 feet, Cornwall necessarily discloses a “Far-Field sensor is positioned at a height of 4 to 8 feet above the ground” as recited in the claim(s).});

Regarding claim 9, Cornwall, in view of Berry and Nottrott, teach all limitations from the parent claim 6 as shown above.  Cornwall discloses the Far-Field sensor is positioned at a height of 4 to 8 feet above the ground (Cornwall: FIG. 6; ¶23 {See above.}).
Regarding claim 18, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Regarding claim 10, Cornwall, in view of Berry and Nottrott, teach all limitations from the parent claim 9 as shown above.  Cornwall discloses a mobile platform attached to a human in motion (Cornwall: FIG. 6; ¶23 {See above.}).
Regarding claim 19, the claim recites limitations found within claim 10, and is rejected under the same rationale applied to the rejection of claim 10.

Claims 5, 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall, in view of Berry and Nottrott; and further in view of Palmer (U.S. Patent Publication No. 2004/0149579 A1).
Regarding claim 5, Cornwall, in view of Berry and Nottrott, teach all limitations from the parent claim 1 as shown above.  However, Cornwall, in view of Berry and Nottrott, is silent as to explicitly teaching one or more sensors are arranged in a grid.
Palmer, in a similar field of endeavor, discloses monitoring and measuring gas concentrations in combustor applications (Palmer: Abstract.).  Therein, Palmer discloses gas one or more sensing devices arranged in a grid (Palmer: FIG. 1; ¶74 [“The sensors may also be arranged in a vertically-oriented row, or in a grid-like manner or other effective pattern and may extend varying depths into the duct to monitor the distribution profile of gaseous combustibles.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of arranging gas one or more sensing devices in a grid, disclosed by Palmer, into Cornwall, as modified by Berry and Nottrott, with the motivation and expected benefit of providing a structured approach to detecting the rate and location of leaks from emission sources.  This method for improving Cornwall, as modified by Berry and Nottrott, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Palmer.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Cornwall and Berry and Nottrott and Palmer to obtain the invention as specified in claim 5.
Regarding claim 15, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 8, Cornwall, in view of Berry and Nottrott, teach all limitations from the parent claim 6 as shown above.  Palmer discloses positioning a Far-Field sensor between 10 to 100 feet from a potential emission source (Palmer: FIG. 2; ¶82 [“The measurement end of the sensor is typically located from 4 feet to more than 30 feet into the process (i.e. distance away from the wall 130 of the boiler/combustion chamber).”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of positioning a Far-Field sensor between 10 to 100 feet from a potential emission source, disclosed by Palmer, into Cornwall, as modified by Berry and Nottrott, with the motivation and expected benefit of maximizing the capture of gas emissions.  This method for improving Cornwall, as modified by Berry and Nottrott, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Palmer.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Cornwall and Berry and Nottrott and Palmer to obtain the invention as specified in claim 8.
Regarding claim 17, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,599,597 B1, to Steele et al, discloses vehicle-based natural gas leak detection methods are used to generate 2-D spatial distributions (heat maps) of gas emission source probabilities and surveyed area locations using measured gas concentrations and associated geospatial (e.g. GPS) locations, wind direction and wind speed, and atmospheric condition data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2857